21 Ill. App. 3d 354 (1974)
315 N.E.2d 91
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
MEL EDDIE EDWARDS, Defendant-Appellant.
No. 12204.
Illinois Appellate Court  Fourth District.
July 31, 1974.
*355 John F. McNichols, J. Daniel Stewart, and Daniel D. Yuhas, all of the State Appellate Defender's Office, of Springfield, for appellant.
Paul R. Welch, State's Attorney, of Bloomington (John W. Folts, of Circuit Attorney Project, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.